Matter of Chirico (2021 NY Slip Op 08181)





Matter of Chirico


2021 NY Slip Op 08181


Decided on February 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department
Supreme Court of the State of New York
Appellate Division: Second Judicial Department
D65855
E/jr

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS
HECTOR D. LASALLE, JJ.


2019-10498

[*1]In the Matter of Vincent Chirico, a suspended attorney. (Attorney Registration No. 2591220)




DECISION & ORDERMotion by Vincent Chirico for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Chirico was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 13, 1994. By opinion and order of this Court dated August 26, 2020, Mr. Chirico was suspended from the practice of law for a period of three months, effective September 25, 2020 (Matter of Chirico, 187 AD3d 5).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Vincent Chirico is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Vincent Chirico, to the roll of attorneys and counselors-at-law.MASTRO, A.P.J., RIVERA, DILLON, CHAMBERS, and LASALLE, JJ., concur.ENTER:Aprilanne Agostino Clerk of the Court